Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is in response to the Amendment dated February 8, 2021. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Response to Arguments
Election/Restrictions
This application contains claim 73 drawn to an invention nonelected without traverse in the reply filed on October 22, 2020. 

Claim Objections
Claim 15 has been objected to because of minor informalities.
	The objection of claim 15 has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 112
Claims 2, 4, 17 and 44 have been rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	The rejection of claims 2, 4, 17 and 44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 102/103
I.	Claim(s) 1 and 54 have been rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 102383142 (‘142).
	The rejection of claims 1 and 54 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over CN 102383142 (‘142) has been withdrawn in view of Applicant’s amendment.

II.	Claim 1 and 54 have been rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Electrosynthesis of Glycerol Carbonate from CO2 and Glycerol,” Journal of Electrochemistry (Aug. 2013), Vol. 19, No. 4, pp. 328-331).
	The rejection of claims 1 and 54 under 35 U.S.C. 103 as being unpatentable over Wang et al. has been withdrawn in view of Applicant’s amendment.

Claim Rejections - 35 USC § 103
I.	Claim 6 has been rejected under 35 U.S.C. 103 as being unpatentable over CN 102383142 (‘142) as applied to claims 1 and 54 above.
	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over CN 102383142 (‘142) as applied to claims 1 and 54 above has been withdrawn in view of Applicant’s 

amendment.

II.	Claim 6 has been rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (“Electrosynthesis of Glycerol Carbonate from CO2 and Glycerol,” Journal of Electrochemistry 
(Aug. 2013), Vol. 19, No. 4, pp. 328-331) as applied to claims 1 and 54 above.
	The rejection of claim 6 under 35 U.S.C. 103 as being unpatentable over Wang et al. as applied to claims 1 and 54 above has been withdrawn in view of Applicant’s amendment.

Response to Amendment
Election/Restrictions
Claims 1, 4, 6, 8-9, 15, 17, 22, 29, 33, 35, 40, 44, 54 and 65 are allowable. The restriction requirement among species, as set forth in the Office action mailed on September 14, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of September 14, 2020 is partially withdrawn.  Claims 22 and 29, directed to CO2 species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 73, directed to a system for producing glycerol carbonate remains withdrawn from consideration because claim 1 does not use the system as claimed in claim 73 and the patentability of an apparatus is based on its structural limitations and not on method steps.

In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Objections
Claims 15, 22, 33, 162 and 168 are objected to because of the following informalities: 
Claim 15
	line 6, the word -- and -- should be inserted after the word “reactor;”.

Claim 22
	line 1, the word “introduced” should be amended to the word -- provided --. See claim 1, lines 3-4.

Claim 33
line 4, the word -- and -- should be inserted after the word “unit;”.


Claim 162
	line 2, “CO2” should be amend to -- CO2 --.

Claim 168
	line 3, the word “introduced” should be amended to the word -- provided --. See claim 167, lines 2-3.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
I.	Claims 1, 4, 6, 8-9, 15, 17, 22, 29, 33, 35, 40, 44, 54, 65, 163 and 169 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1
	line 9-10, recite “at least partly in the form of dissolved CO2/bicarbonate/carbonate ions of the monovalent cations” is indefinite. What is this form?

Claim 22
	line 1, it appears that the “CO2” is the same as the CO2 recited in claim 1, line 3. 

However, the claim language is unclear as to whether it is.
The subsequent mention of an element is to be modified by the definite article “the”, “said” or “the said,” thereby making the latter mention(s) of the element unequivocally referable to its earlier recitation. 

	lines 2-3, “the electrochemical cell” lacks antecedent basis.

Claim 40
	line 4, it is unclear what is meant by “back into to”.

Claim 44
	lines 1-8, recite:
“recovering glycerol from at least a portion of the glycerol carbonate depleted fraction, wherein recovering glycerol comprises
supplying the glycerol carbonate depleted fraction to an evaporator to produce a condensate stream and a glycerol enriched stream; 
removing water from the glycerol carbonate depleted fraction to produce a glycerol enriched stream; and 
supplying at least a portion of the glycerol enriched stream back into an absorption reactor as at least part of an absorbent solution for absorbing CO2 from a CO2-containing gas”.

	There are two glycerol enrich streams produced. It is unclear from the claim language which one is supplied back into the absorption reactor.
	“[S]upplying at least a portion of the glycerol enriched stream back into an absorption reactor as at least part of an absorbent solution for absorbing CO2 from a CO2-containing gas” 

lacks antecedent basis. An absorption reactor never existed previously to be supplied back into. 

Claim  163
	lines 2-3, recite “at least partly in the form of dissolved CO2/bicarbonate/carbonate ions of the monovalent cations” is indefinite. What is this form?

Claim 169
	lines 2-3, recite “at least partly in the form of dissolved CO2/bicarbonate/carbonate ions of the monovalent cations” is indefinite. What is this form?

II.	Claims 15 and 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  
Claim 1
	line 3-4, recite “providing an electrolyte comprising CO2 and glycerol in an electrochemical reaction unit”.
	lines 8-10, recite “wherein the electrolyte further comprises water and monovalent cations such that the CO2 is at least partly in the form of dissolved CO2/bicarbonate/carbonate ions of the monovalent cations”.


Claim 15
	lines 2-3, recites “producing a loaded solution comprising the CO2; and supplying the loaded solution to the electrochemical reaction unit”.

Claim 17
	lines 1-3, recite “wherein the absorbent solution comprises water, potassium ions and the 
glycerol, and the absorption reactor is operated at temperature conditions between 15°C and 40°C”.

	It is unclear from the claim language what the relationship is between the electrolyte and the loaded solution. Both comprises the same CO2 and are supplied to the electrochemical reaction unit.
It is unclear from the claim language what is the relationship between the electrolyte and the absorbent solution. Both comprises the same glycerol and are supplied to different reactors.
	There are two solutions supplied to the electrochemical reaction unit: (1) the electrolyte comprising CO2, glycerol, water and monovalent cations and (2) the loaded solution comprising the CO2. Since the loaded solution is produced from an absorbent solution, will there be both monovalent cations from the electrolyte and potassium ions from the absorbent solution in the electrochemical reaction unit. Is this the case? Or are the potassium ions further limiting the monovalent cations? 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 4, 6, 8-9, 15-17, 22, 29, 33, 35, 40, 44, 54 and 65 define over the prior art of record because the prior art does not teach or suggest a process for producing glycerol carbonate comprising the steps of providing and applying as presently claimed, esp., wherein the electrolyte further comprises water and monovalent cations such that the CO2 is at least partly in the form of dissolved CO2/bicarbonate/carbonate ions of the monovalent cations.
Claims 162-166 define over the prior art of record because the prior art does not teach or suggest a process for producing glycerol carbonate comprising the steps of providing, applying and reducing as presently claimed, esp., the step of reducing an electrolyte viscosity by heating the electrolyte or diluting the electrolyte.
Claims 167-169 define over the prior art of record because the prior art does not teach or suggest a process for producing glycerol carbonate comprising the steps of providing, applying and separating as presently claimed, esp., wherein the separating comprises: withdrawing a reaction mixture comprising the electrolyte and the glycerol carbonate from the electrochemical reaction unit; and subjecting the reaction mixture to solvent extraction by contacting the reaction mixture with a solvent capable of solubilizing the glycerol, to produce: a glycerol carbonate depleted fraction comprising glycerol; and a glycerol carbonate enriched fraction comprising the solvent.
The prior art does not contain any language that teaches or suggests the above. CN 102383142 and Wang et al. do not teach wherein the electrolyte further comprises water and 

monovalent cations such that the CO2 is at least partly in the form of dissolved CO2/bicarbonate/carbonate ions of the monovalent cations; reducing an electrolyte viscosity by heating the electrolyte or diluting the electrolyte; and wherein the separating comprises: withdrawing a reaction mixture comprising the electrolyte and the glycerol carbonate from the electrochemical reaction unit; and subjecting the reaction mixture to solvent extraction by contacting the reaction mixture with a solvent capable of solubilizing the glycerol, to produce: a glycerol carbonate depleted fraction comprising glycerol; and a glycerol carbonate enriched fraction comprising the solvent. Therefore, a person skilled in the art would not have been motivated to adopt the above conditions, and a prima facie case of obviousness cannot be established.
Claims 15, 22, 33, 162 and 168 would be allowable if rewritten or amended to overcome the claim objection(s) set forth in this Office action.
Claims 1, 4, 6, 8-9, 15, 17, 22, 29, 33, 35, 40, 44, 54, 65, 163 and 169 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDNA WONG whose telephone number is (571) 272-1349.  The examiner can normally be reached on Monday-Friday, 7:30 AM- 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 

encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDNA WONG/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        February 20, 2021